                          United States District Court
                             SOUTHERN DISTRICT OF CALIFORNIA


Robert Hatcher
                                                              Civil Action No. 19cv824-MMA(BLM)

                                               Plaintiff,
                                        V.
Ms. Ablos, Law Library Counsel; Jackie                          JUDGMENT IN A CIVIL CASE
Braben, DAC Legal Runner; William G.
Trainor, Officer of Assign Counsel Court
Ordered; F. Michael Garcia, Dir of OAC
                                             Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
 The Court denies Plaintiff's Motion to Proceed IFP as barred by 28 U.S.C. § 1915(g); dismisses this
civil action sua sponte without prejudice for failing to prepay the $400 civil and administrative filing
fees required by 28 U.S.C. § 1914(a); and denies Plaintiff's "Request for Legal Funds" as moot.




Date:            5/9/19                                          CLERK OF COURT
                                                                 JOHN MORRILL, Clerk of Court
                                                                 By: s/ R. Chapman
                                                                                     R. Chapman, Deputy
